Exhibit 10.6

OCLARO, INC.

EXECUTIVE SEVERANCE AND RETENTION AGREEMENT

THIS EXECUTIVE SEVERANCE AND RETENTION AGREEMENT by and between Oclaro, Inc., a
Delaware corporation (the “Company”), Oclaro Technology Limited, a company
registered in England under registered number 02298887 (the “Subsidiary”) and
Adrian Meldrum (the “Executive”) is made as of 18th November 2013 (the
“Effective Date”).

WHEREAS, the Company, the Subsidiary and Executive wish to provide for agreed­
upon severance arrangements in the event that the Executive ceases to be an
employee of the Subsidiary under certain circumstances prior to any change in
control of the Company,

WHEREAS, the Company also recognizes that, as is the case with many
publicly-held corporations, the possibility of a change in control of the
Company exists and that such possibility, and the uncertainty and questions
which it may raise among key personnel, may result in the departure or
distraction of key personnel to the detriment of the Company, the Subsidiary and
the Company's stockholders, and

WHEREAS, the Compensation Committee of the Board of Directors of the Company
(the “Board”) has determined that appropriate steps should be taken to reinforce
and encourage the continued employment and dedication of the key personnel of
the Company and the Subsidiary without distraction from the possibility of
termination under certain circumstances or a change in control of the Company
and related events and circumstances.

NOW, THEREFORE, as an inducement for and in consideration of the Executive
remaining in the employ of the Subsidiary, the Company and the Subsidiary agree
that the Executive shall receive the severance benefits set forth in this
Agreement under the terms and subject to the provisions, provided below.

1. Key Definitions.

As used herein, the following terms shall have the following respective
meanings:

1.1 “Cause” means:

(a) the Executive’s willful and continued failure to substantially perform
Executive’s reasonable assigned duties as an employee of the Company and/or the
Subsidiary (other than any such failure resulting from incapacity due to
physical or mental illness or any failure after the Executive gives notice of
termination for Good Reason), which failure is not cured within 30 days after a
written demand for substantial performance is received by the Executive from the
Board that specifically identifies the manner in which the Board believes the
Executive has not substantially performed the Executive’s duties; provided that,
for purposes of Section 3.1, for all Executives other than the Chief Executive
Officer of the Company (“CEO”), substantial performance shall be determined by
the CEO and such written demand for substantial performance shall be provided by
the CEO; or



--------------------------------------------------------------------------------

(b) the Executive’s willful engagement in illegal conduct or gross misconduct
which is materially and demonstrably injurious to the Company and/or the
Subsidiary.

For purposes of this Section 1.1, no act or failure to act by the Executive
shall be considered “willful” unless it is done, or omitted to be done, in bad
faith and without reasonable belief that the Executive’s action or omission was
in the best interests of the Company or the Subsidiary.

1.2 “Change in Control” means an event or occurrence set forth in any one or
more of subsections (a) through (d) below (including an event or occurrence that
constitutes a Change in Control under one of such subsections but is
specifically exempted from another such subsection):

(a) the acquisition by an individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership of any capital stock
of the Company if, after such acquisition, such Person beneficially owns (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) 50% or more of
either (x) the then-outstanding shares of common stock of the Company (the
“Outstanding Company Common Stock”) or (y) the combined voting power of the
then-outstanding securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Company Voting Securities”); provided,
however, that for purposes of this subsection (a), the following acquisitions
shall not constitute a Change in Control: (i) any acquisition directly from the
Company (excluding an acquisition pursuant to the exercise, conversion or
exchange of any security exercisable for, convertible into or exchangeable for
common stock or voting securities of the Company, unless the Person exercising,
converting or exchanging such security acquired such security directly from the
Company or an underwriter or agent of the Company), (ii) any acquisition by the
Company, (iii) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any corporation controlled by the
Company, or (iv) any acquisition by any corporation pursuant to a transaction
which complies with clauses (i) and (ii) of subsection (c) of this Section 1.2;
or

(b) such time as the Continuing Directors (as defined below) such time as the
Continuing Directors (as defined below) do not constitute a majority of the
Board (or, if applicable, the Board of Directors of a successor corporation to
the Company), where the term “Continuing Director” means at any date a member of
the Board (i) who was a member of the Board on the date of the execution of this
Agreement or (ii) who was nominated or elected subsequent to such date by at
least a majority of the directors who were Continuing Directors at the time of
such nomination or election or whose election to the Board was recommended or
endorsed by at least a majority of the directors who were Continuing Directors
at the time of such nomination or election; provided, however, that there shall
be excluded from this clause (ii) any individual whose initial assumption of
office occurred as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents, by or on behalf of a person other than the
Board; or

 

-2-



--------------------------------------------------------------------------------

(c) the consummation of a merger, consolidation, reorganization,
recapitalization or statutory share exchange involving the Company or a sale or
other disposition of all or substantially all of the assets of the Company in
one or a series of transactions (a “Business Combination”), unless, immediately
following such Business Combination, each of the following two conditions is
satisfied: (i) all or substantially all of the individuals and entities who were
the beneficial owners of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately prior to such Business Combination
beneficially own, directly or indirectly, more than 50% of the then-outstanding
shares of common stock and the combined voting power of the then-outstanding
securities entitled to vote generally in the election of directors,
respectively, of the resulting or acquiring corporation in such Business
Combination (which shall include, without limitation, a corporation which as a
result of such transaction owns the Company or substantially all of the
Company’s assets either directly or through one or more subsidiaries) (such
resulting or acquiring corporation is referred to herein as the “Acquiring
Corporation”) in substantially the same proportions as their ownership,
immediately prior to such Business Combination, of the Outstanding Company
Common Stock and Outstanding Company Voting Securities, respectively; and
(ii) no Person (excluding any employee benefit plan (or related trust)
maintained or sponsored by the Company or by the Acquiring Corporation)
beneficially owns, directly or indirectly, 30% or more of the then outstanding
shares of common stock of the Acquiring Corporation, or of the combined voting
power of the then-outstanding securities of such corporation entitled to vote
generally in the election of directors (except to the extent that such ownership
existed prior to the Business Combination); or

(d) approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

1.3 “Change in Control Date” means the first date during the Term (as defined in
Section 2) on which a Change in Control occurs. Anything in this Agreement to
the contrary notwithstanding, if (a) a Change in Control occurs, (b) the
Executive’s employment with the Subsidiary is terminated prior to the date on
which the Change in Control occurs, and (c) it is reasonably demonstrated by the
Executive that such termination of employment (i) was at the request of a third
party who has taken steps reasonably calculated to effect a Change in Control or
(ii) otherwise arose in connection with or in anticipation of a Change in
Control, then for all purposes of this Agreement the “Change in Control Date”
shall mean the date immediately prior to the date of such termination of
employment.

1.4 “Disability” means the Executive’s incapacity due to mental or physical
illness which is determined to be total and permanent by a physician selected by
the Company or the insurers of the Company or the Subsidiary and acceptable to
the Executive or the Executive’s legal representative. Notwithstanding anything
to the contrary herein, for purposes of this Agreement, each reference to the
Subsidiary’s termination of the Executive’s employment without Cause shall be
deemed to exclude the Subsidiary’s termination of the Executive’s employment by
reason of his or her Disability.

 

-3-



--------------------------------------------------------------------------------

1.5 “Good Reason” means the occurrence, without the Executive’s written consent,
of any of the events or circumstances set forth in clauses (a) through
(d) below.

(a) a material diminution in the Executive’s authority, duties or
responsibilities as in effect immediately prior to the earliest to occur of
(i) the Change in Control Date, (ii) the date of the execution by the Company of
the definitive

written agreement or instrument providing for the Change in Control or (iii) the
date of the adoption by the Board of a resolution providing for a Change in
Control (with the earliest to occur of such dates referred to herein as the
“Measurement Date”);

(b) a material diminution in the Executive’s base compensation as in effect on
the Measurement Date or as the same may be increased from time to time
thereafter;

(c) a change by the Subsidiary in the location at which the Executive performs
Executive’s principal duties for the Subsidiary to a new location that is both
(i) outside a radius of 35 miles from the Executive’s principal residence
immediately prior to the Measurement Date and (ii) more than 20 miles from the
location at which the Executive performed Executive’s principal duties for the
Subsidiary immediately prior to the Measurement Date; or

(d) any other action or inaction that constitutes a material breach by the
Company of this Agreement.

2. Term of Agreement. This Agreement, and all rights and obligations of the
pcu1ies hereunder, shall take effect upon the Effective Date and shall expire
upon the first to occur of (a) the expiration of the Term (as defined below) if
a Change in Control has not occurred during the Term, (b) the termination of the
Executive’s employment with the Subsidiary prior to the expiration of the Term,
other than by reason of a termination by the Subsidiary without Cause or a
termination of the Executive’s employment by reason of a Disability prior to the
occurrence of a Change in Control, (c) the fulfillment by the Company and the
Subsidiary of all of its respective obligations under Section 3 if the
Executive’s employment with the Subsidiary is terminated without Cause prior to
a Change in Control, (d) the date 12 months after the Change in Control Date, if
the Executive is still employed by the Subsidiary as of such later date, or
(e) the fulfillment by the Company and the Subsidiary of all of its obligations
under Section 4 if the Executive’s employment with the Subsidiary terminates
within 12 months following the Change in Control Date. “Term” shall mean the
period commencing as of the Effective Date and continuing in effect through
December 31, 2014.

3. Benefits Prior to a Change in Control.

3.1 Termination of Employment Without Cause or Upon Death. Subject to the terms
and conditions set forth in Section 5, in the event that the Executive’s
employment is terminated because of the death of the Executive or by the
Subsidiary without Cause at any time prior to a Change in Control (such date of
termination or death, the “Section 3 Date of Termination”), the Executive (or
Executive’s heirs) shall be entitled to the following aggregate benefits:

 

-4-



--------------------------------------------------------------------------------

(a) The sum of (i) an amount equal to the average of the Executive’s bonuses
earned during the last 3 full fiscal years (or such lesser number of years in
which the Executive earned a bonus), (“Average Bonus”) divided by 2, with the
resulting amount multiplied by a fraction, the numerator of which is the number
of days preceding the Section 3 Date of Termination in the current bonus period
and the denominator of which is the total number of days in the current bonus
period (the “Pro-Rata Bonus”), (ii) any prior period bonus approved by the Board
or the Compensation Committee of the Board but not paid, (iii) the amount of any
accrued base salary and/or vacation pay to the Section 3 Date of Termination, in
each case to the extent not previously paid (the sum of the amounts described in
clauses (ii) and (iii) shall be herein referred to as “Accrued Obligations”),
payable in a lump sum in cash within 55 days following the Section 3 Date of
Termination; and

(b) An amount, capped at 1.5 times the Executive’s base salary then in effect,
equal to (i) Executive’s annual base salary then in effect multiplied by 0.67,
plus (ii) one (1) month of the Executive’s monthly base salary then in effect
for each whole year of the Executive’s employment by the Subsidiary, as measured
from the Section 3 Date of Termination (the “Section 3 Termination Payment
Period”), which amount shall be paid as a lump sum cash payment within 55 days
following the Section 3 Date of Termination (subject to Section 3.2 below).
Existing option, restricted stock and other equity awards will continue to be
governed by the terms of their respective grants and plan provisions.

For the avoidance of doubt, the bonus shall be determined by (a) including
bonuses earned for the prior three fiscal years, regardless of whether such
bonus amounts were paid during such fiscal year or in the following fiscal year
and (b) excluding any bonus amount paid during any of such three fiscal years
that was earned for any fiscal year prior to such three fiscal years.

3.2 Release. The payment to the Executive (or Executive’s heirs) of the amounts
and benefits payable under Sections 3.l(a)(i) and 3.l(b) shall be contingent
upon both (i) the execution by the Executive (or Executive’s heirs) of a
compromise agreement and release in a form reasonably acceptable to the Company
and substantially as set forth in Exhibit A to this Agreement (the “Executive
Release”) and upon the Executive Release becoming effective and irrevocable in
accordance with its terms within 55 days following the Section 3 Date of
Termination, and upon the Executive’s independent legal adviser providing a
signed solicitor’s certificate in the form reasonably acceptable to the Company;
and (ii) agreement by the Executive to standard confidentiality obligations, a
non­ solicitation of the customers of the Company and/or the Subsidiary for
six-months following the Section 3 Date of Termination and a non-solicitation of
the employees of the Company or of the Subsidiary for twelve-months following
the Section 3 Date of Termination, provided that the Executive signs such
agreement by the 55th day following his or her Section 3 Date of Termination.
Executive will be given a 21 day period to review and consider the Executive
Release (such period may be extended to 45 days if required under applicable
law) and the Executive may revoke the release for a period of 7 days, during
which time the release shall not become effective or enforceable until the
revocation period has expired.

 

-5-



--------------------------------------------------------------------------------

3.3 Sole Remedy. The payments under this Section 3 constitute the sole remedy of
the Executive as a result of the circumstances set forth in this Section 3.

4. Benefits after a Change in Control.

4.1 Termination of Employment.

(a) If the Change in Control Date occurs during the Term, any termination of the
Executive’s employment by the Subsidiary or by the Executive within 12 months
following the Change in Control Date or termination due to the Executive’s death
within 12 months following the Change in Control Date, shall be communicated by
a written notice to the other party hereto (the “Notice of Termination”), given
in accordance with Section 8. Any Notice of Termination shall: (i) indicate the
specific termination provision (if any) of this Agreement relied upon by the
party giving such notice, (ii) to the extent applicable, set forth in reasonable
detail the facts and circumstances claimed to provide a basis for termination of
the Executive’s employment under the provision so indicated and (iii) specify
the Date of Termination (as defined below). The effective date of an employment
termination (the “Date of Termination”) shall be (I) the close of business on
the date specified in the Notice of Termination (which date may not be more than
45 days after the date of delivery of such Notice of Termination or such longer
period as may be required by applicable law) or (IO the date of the Executive’s
death.

(b) The failure by the Executive, the Subsidiary or the Company to set forth in
the Notice of Termination any fact or circumstance which contributes to a
showing of Good Reason or Cause shall not waive any right of the Executive, the
Subsidiary or the Company, respectively, hereunder or preclude the Executive,
the Subsidiary or the Company, respectively, from asserting any such fact or
circumstance in enforcing the Executive’s, the Subsidiary’s or the Company’s
rights hereunder.

(c) Any Notice of Termination for Cause given by the Company or the Subsidiary
must be given within 90 days of the occurrence of the event(s) or
circumstance(s) which constitute(s) Cause. Prior to any Notice of Termination
for Cause being given (and prior to any termination for Cause being effective),
the Executive shall be entitled to a hearing before the Board at which the
Executive may, at the Executive’s election, be represented by legal counsel and
at which Executive shall have a reasonable opportunity to be heard. Such hearing
shall be held on not less than 15 days prior written notice to the Executive
stating the Board’s intention to terminate the employment of the Executive for
Cause and stating in detail the particular event(s) or circumstance(s) which the
Board believes constitutes Cause for termination.

 

-6-



--------------------------------------------------------------------------------

(d) Any Notice of Termination for Good Reason given by the Executive must be
given within 90 days of the occurrence of the event(s) or circumstance(s) that
constitute(s) Good Reason. Notwithstanding the foregoing, such occurrence shall
not be deemed to constitute Good Reason unless (i) within 30 days of the receipt
by the Company or the Subsidiary of the Notice of Termination , such event or
circumstance has not been fully corrected and the Executive has not been
reasonably compensated for any losses or damages resulting there from and
(ii) the Executive’s Date of Termination occurs within two years following the
Company’s receipt of the Notice of Termination.

4.2 Benefits to Executive.

4.2.1. Stock Acceleration. For each equity award (including options and other
awards) granted to the Executive prior to the Effective Date, if the Change in
Control Date occurs during the Term, then, effective upon the Change in Control
Date, (a) each outstanding option to purchase shares of Common Stock of the
Company held by the Executive (or Executive’s heirs) shall become immediately
exercisable in full, (b) each outstanding restricted stock award (“RS”) or
restricted stock unit (“RSU”) shall be deemed to be fully vested and, for RSUs,
the shares of Company Stock will be delivered upon vesting and
(c) notwithstanding any provision in any applicable option agreement to the
contrary, each such option shall continue to be exercisable by the Executive (to
the extent such option was exercisable on the Date of Termination) until the
earlier of (i) a period of six months following the Date of Termination and
(ii) the original expiration date of such option.

For each equity award (including options and other awards) granted to the
Executive after the Effective Date and prior to the Change in Control Date, if
the Change in Control Date occurs during the Term and the Date of Termination
occurs within 12 months following the Change in Control Date due to death, a
termination without Cause or a termination for Good Reason, then, effective upon
the Date of Termination, (a) each outstanding option to purchase shares of
Common Stock of the Company held by the Executive (or Executive’s heirs) shall
become immediately exercisable in full, (b) each outstanding restricted stock
award or RSU shall be deemed to be fully vested and, for RSUs, the shares of
Company Stock will be delivered upon vesting and (c) notwithstanding any
provision in any applicable option agreement to the contrary, each such option
shall continue to be exercisable by the Executive (to the extent such option was
exercisable on the Date of Termination) until the earlier of (i) a period of
twelve months following the Date of Termination and (ii) the original expiration
date of such option.

4.2.2 Compensation. If the Change in Control Date occurs during the Term and the
Executive’s employment with the Subsidiary terminates within 12 months following
the Change in Control Date, the Executive shall be entitled to the following
additional benefits:

 

-7-



--------------------------------------------------------------------------------

(a) Termination Upon Death, Without Cause or for Good Reason. Subject to the
terms and conditions set forth in Sections 4.4 and 5, if the Executive’s
employment with the Subsidiary is terminated (i) because of the death of the
Executive or (ii) by the Subsidiary (other than for Cause or by reason of the
Executive’s Disability) or by the Executive for Good Reason in each case within
12 months following the Change in Control Date, then the Executive shall be
entitled to a lump sum payment in cash, payable within 55 days following the
Date of Termination, of the aggregate of the following amounts:

(1) the Accrued Obligations;

(2) an amount equal to 1.5 times the Executive’s annual base salary then in
effect;

(3) Average Bonus; and

(4) a taxable lump-sum cash payment equal to the Executive’s aggregate premiums
to continue his or her existing group health coverage (medical, dental, and
vision) in effect as of the Date of Termination for a period of 12 months (which
payment shall be made if the Executive elects such continuation coverage within
55 days following the Date of Termination .).

(b) Termination upon Disability. Subject to the terms and conditions set forth
in Sections 4.4 and 5, if the Executive’s employment with the Subsidiary is
terminated by reason of the Executive’s Disability, then the Company shall pay
the Executive in a lump sum in cash within 55 days following the Date of
Termination, the Accrued Obligations and the Pro-Rata Bonus; provided, however,
that the Pro Rata Bonus shall be paid to the Executive no later than March 15th
of the calendar year immediately following the calendar year in which the
Executive suffers such Disability or the Executive shall thereafter no longer be
eligible to receive such a bonus.

4.3 Taxes. Notwithstanding any provision of this Agreement to the contrary, if
any payment or benefit to be paid or provided hereunder would be an “Excess
Parachute Payment,” within the meaning of Section 280G of the Code, or any
successor provision thereto, but for the application of this sentence, then the
payments and benefits to be paid or provided hereunder shall be reduced to the
minimum extent necessary (but in no event to less than zero) so that no portion
of any such payment or benefit, as so reduced , constitutes an Excess Parachute
Payment; provided, however, that the foregoing reduction shall be made only if
and to the extent that such reduction would result in an increase in the
aggregate payments and benefits to be provided (i.e. a “best results provision”)
determined on an after-tax basis (taking into account the excise tax imposed
pursuant to Section 4999 of the Internal Revenue Code of the United States of
America, or any successor provision thereto, any tax imposed by any comparable
provision of state law, and any applicable federal, state and local income
taxes). The determination of whether any reduction in such payments or benefits
to be provided hereunder is required pursuant to the preceding sentence shall be
made by the Company’s independent accountants at the expense of the Company. The
fact that Executive’s right to payments or benefits may be reduced by reason of
the limitations contained in this Section shall not of itself limit or otherwise
affect any other rights of Executive under this Agreement. In the event that any
payment or benefit intended to be provided hereunder is required to be reduced
pursuant to this Section then the payments shall be reduced or eliminated in the
following order: (W) any cash payments, (X) any taxable benefits, (Y) any
nontaxable benefits, and (Z) any vesting of equity awards, in each case in
reverse order beginning with payments or benefits that are to be paid the
farthest in time from the date that triggers the applicability of the excise
tax.

 

-8-



--------------------------------------------------------------------------------

4.4 Release. The payment to the Executive (or the Executive’s heirs) of the
amounts and benefits payable under Section 4.2.2 shall be contingent on both
(i) the execution by the Executive (or the Executive’s heirs) of the Executive
Release and upon the Executive Release becoming effective in accordance with its
terms within 55 days following the Date of Termination, and upon the Executive’s
independent legal adviser providing a signed solicitor’s certificate in the form
reasonably acceptable to the Company and (ii) agreement by the Executive to
standard confidentiality, a non-solicitation of the customers of the Company
and/or the Subsidiary for six-months following the Change in Control and a
non-solicitation of any employees of the Company or the Subsidiary for twelve
months following the Change in Control, provided that the Executive signs such
agreement by the 55th day following his or her Date of Termination. Executive
will be given a 21 day period to review and consider the release (such period
may be extended to 45 days if required under applicable law) and the Executive
may revoke the release for a period of 7 days, during which time the release
shall not become effective or enforceable until the revocation period has
expired.

4.5 Sole Remedy. The payments under this Section 4 constitute the sole remedy of
the Executive in the circumstances set forth in this Section 4.

5. Payments Subject to Section 409A. Subject to the provisions in this
Section 5, any severance payments or benefits under this Agreement shall begin
only upon the date of the Executive’s "separation from service" (determined as
set forth below) which occurs on or after the Section 3 Date of Termination or
the Date of Termination, as applicable. The following rules shall apply with
respect to distribution of the payments and benefits, if any, to be provided to
the Executive under this Agreement.

5.1 If, as of the date of the Executive’s “separation from service” from the
Subsidiary, the Executive is not a “specified employee” (within the meaning of
Section 409A), then severance payments and benefits shall be made on the dates
and terms set forth in this Agreement.

5.2 If, as of the date of the Executive’s “separation from service” from the
Subsidiary, the Executive is a “specified employee” (within the meaning of
Section 409A), then:

5.2.1. Each severance payment and benefit due under this Agreement that, in
accordance with the dates and terms set forth herein, will in all circumstances,
regardless of when the separation from service occurs, be paid within the
short-term deferral period (as defined in Section 409A) shall be treated as a
short-term deferral within the meaning of Treasury Regulation
Section 1.409A-l(b)(4) to the maximum extent permissible under Section 409A; and

 

-9-



--------------------------------------------------------------------------------

5.2.2. Each severance payment and benefit due under this Agreement that is not
described in Section 5.2.1 above and that would, absent this subsection, be paid
within the six-month period following the Executive’s “separation from service”
from the Subsidiary shall not be paid until the date that is six months and one
day after such separation from service (or, if earlier, the Executive’s death),
with any such payments and benefits that are required to be delayed being
accumulated during the six-month period and paid in a lump swn on the date that
is six months and one day following the Executive’s separation from service;
provided, however, that the preceding provisions of this sentence shall not
apply to any severance payments and benefits if and to the maximum extent that
any such payment or benefit is deemed to be paid under a separation pay plan
that does not provide for a deferral of compensation by reason of the
application of Treasury Regulation 1.409A-l(b)(9)(iii) (relating to separation
pay upon an involuntary separation from service).

5.3 The determination of whether and when the Executive’s separation from
service from the Subsidiary has occurred shall be made in a manner consistent
with, and based on the presumptions set forth in, Treasury Regulation
Section 1.409A-l(h).

5.4 All reimbursements and in-kind benefits provided under this Agreement shall
be made or provided in accordance with the requirements of Section 409A to the
extent that such reimbursements or in-kind benefits are subject to Section 409A,
including, where applicable, the requirements that (i) any reimbursement is for
expenses incurred during the Executive’s lifetime (or during a shorter period of
time specified in this Agreement), (ii) the amount of expenses eligible for
reimbursement during a calendar year may not affect the expenses eligible for
reimbursement in any other calendar year, (iii) the reimbursement of an eligible
expense will be made on or before the last day of the calendar year following
the year in which the expense is incurred and (iv) the right to reimbursement is
not subject to set off or liquidation or exchange for any other benefit.

5.5 Notwithstanding anything herein to the contrary, the Company shall have no
liability to the Executive or to any other person if the payments and benefits
provided in this Agreement that are intended to be exempt from or compliant with
Section 409A are not so exempt or compliant.

6. Disputes.

6.1 Settlement of Disputes. All claims by the Executive for benefits under
Sections 3 and 4 of this Agreement shall be directed to and determined by the
Board and shall be in writing. Any denial by the Board of a claim for benefits
under this Agreement shall be delivered to the Executive in writing and shall
set forth the specific reasons for the denial and the specific provisions of
this Agreement relied upon. The Board shall afford a reasonable opportunity to
the Executive for a review of the decision denying a claim.

 

-10-



--------------------------------------------------------------------------------

6.2 Expenses. The Company agrees to pay as incurred, to the full extent
permitted by law, all legal , accounting and other fees and expenses which the
Executive may reasonably incur as a result of any claim or contest by the
Company, the Subsidiary, the Executive or others regarding the validity or
enforceability of, or liability under, Sections 3 and 4 of this Agreement or any
guarantee of performance thereof (including as a result of any contest by the
Executive regarding the amount of any payment or benefits pursuant to this
Agreement); provided that Executive prevails in the outcome of such claim or
contest.

6.3 Compensation During a Dispute. Subject to any limitations under
Section 409A, if the Change in Control Date occurs during the Term and the
Executive’s employment with the Subsidiary terminates within 12 months following
the Change in Control Date, and the right of the Executive to receive benefits
under Section 4 (or the amount or nature of the benefits to which Executive is
entitled to receive) are the subject of a dispute between the Company and/or the
Subsidiary and the Executive, the Subsidiary shall continue (a) to pay
Executive, the Executive’s base salary in effect as of the Measurement Date and
(b) to provide benefits to the Executive and the Executive’s family at least
equal to those which would have been provided to them, if the Executive’s
employment had not been terminated, in accordance with the applicable Benefit
Plans in effect on the Measurement Date, until such dispute is resolved either
by mutual written agreement of the parties or by final adjudication. Following
the resolution of such dispute, the sum of the payments made to the Executive
under clause (a) of this Section 6.3 shall be deducted from any cash payment
which the Executive is entitled to receive pursuant to Section 4, if any; and if
such sum exceeds the amount of the cash payment which the Executive is entitled
to receive pursuant to Section 4, if any, the excess of such sum over the amount
of such payment shall be repaid (without interest) by the Executive to the
Company within 60 days of the resolution of such dispute.

7. Successors.

7.1 Successor to Company. The Company shall require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company expressly to assume
and agree to perform this Agreement to the same extent that the Company would be
required to perform it if no such succession had taken place, provided that:
(i) nothing in this Agreement shall oblige any successor to pay any further sums
to the Executive in the event that the Company and the Subsidiary have fulfilled
their respective obligations to make payments to the Executive and/or the
Agreement expires due to any other term set forth in Section 2 above; and
(ii) the successor shall not be entitled to ignore the occurrence of a Change in
Control in order to avoid any obligations under this Agreement. Failure of the
Company to obtain an assumption of this Agreement at or prior to the
effectiveness of any succession shall be a breach of this Agreement and shall
constitute Good Reason if the Executive elects to terminate employment As used
in this Agreement, “Company” shall mean the Company as defined above and any
successor to its business or assets as aforesaid which assumes and agrees to
perform this Agreement, by operation of law or otherwise.

 

-11-



--------------------------------------------------------------------------------

7.2 Successor to Executive. This Agreement shall inure to the benefit of and be
enforceable by the Executive’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. If the
Executive should die while any amount would still be payable to the Executive or
Executive’s family hereunder if the Executive had continued to live, all such
amounts, unless otherwise provided herein, shall be paid in accordance with the
terms of this Agreement to the executors, personal representatives or
administrators of the Executive’s estate.

8. Notice. All notices, instructions and other communications given hereunder or
in connection herewith shall be in writing. Any such notice, instruction or
communication shall be sent either (i) by registered or certified mail, return
receipt requested, postage prepaid, or (ii) prepaid via a reputable nationwide
overnight courier service, in each case addressed to the Company or the
Subsidiary, both at 2584 Junction Avenue, San Jose, CA 95134, Attn: General
Counsel, and to the Executive at the Executive’s address indicated on the
signature page of this Agreement (or to such other address as either the Company
or the Executive may have furnished to the other in writing in accordance
herewith). Any such notice, instruction or communication shall be deemed to have
been delivered .five business days after it is sent by registered or certified
mail, return receipt requested, postage prepaid, or one business day after it is
sent via a reputable nationwide overnight courier service. Either party may give
any notice, instruction or other communication hereunder using any other means,
but no such notice, instruction or other communication shall be deemed to have
been duly delivered unless and until it actually is received by the party for
whom it is intended.

9. Miscellaneous.

9.1 Employment by Subsidiary. For purposes of this Agreement, the Executive’s
employment with the Subsidiary shall not be deemed to have terminated solely as
a result of the Executive continuing to be employed by the Company itself or
another wholly-owned subsidiary of the Company.

9.2 Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect

9.3 Injunctive Relief. The Company and the Executive agree that any breach of
this Agreement by the Company or the Subsidiary is likely to cause the Executive
substantial and irrevocable damage and therefore, in the event of any such
breach, in addition to such other remedies which may be available, the Executive
shall have the right to specific performance and injunctive relief.

9.4 Exclusive Severance Benefits. The making of the payments and the provision
of the benefits by the Subsidiary and/or the Company to the Executive under this
Agreement shall constitute the entire obligation of the Subsidiary and the
Company respectively to the Executive as a result of the termination of
Executive’s employment, and the Executive shall not be entitled to additional
payments or benefits as a result of such termination of employment under any
other plan, program, policy, practice, contract or agreement of the Company, the
Subsidiary or their respective subsidiaries. In particular, the payments made by
the Company and/or the Subsidiary to the Executive under this Agreement shall be
deemed by the parties to include any redundancy payments (whether statutory or
otherwise), and any payment in lieu of notice or damages for wrongful dismissal
that may otherwise have been due. Hence, no additional redundancy payment,
payment in lieu of notice or damages for wrongful dismissal shall be owed to the
Executive in these circumstances.

 

-12-



--------------------------------------------------------------------------------

9.5 Mitigation. The Executive shall not be required to mitigate the amount of
any payment or benefits provided for in Sections 3.1 and 4.2.2 by seeking other
employment or otherwise. Further, the amount of any payment or benefits provided
for in this Agreement shall not be reduced by any compensation earned by the
Executive as a result of employment by another employer, by retirement benefits,
by offset against any amount claimed to be owed by the Executive to the Company
or the Subsidiary or otherwise.

9.6 Not an Employment Contract. The Executive acknowledges that this Agreement
does not constitute a contract of employment or impose on the Company or the
Subsidiary any obligation to retain the Executive as an employee and that this
Agreement does not prevent the Executive from terminating employment at any
time. If the Executive’s employment with the Subsidiary terminates for any
reason and subsequently a Change in Control shall occur, the Executive shall not
be entitled to any benefits hereunder except as otherwise provided pursuant to
Section 3 or 4.

9.7 Governing Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the internal laws of the State of Delaware,
without regard to conflicts of law principles.

9.8 Waivers. No waiver by the Executive at any time of any breach of, or
compliance with, any provision of this Agreement to be performed by the Company
or the Subsidiary shall be deemed a waiver of that or any other provision at any
subsequent time.

9.9 Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed to be an original but both of which together shall constitute
one and the same instrument.

9.10 Tax Withholding. Any payments provided for hereunder shall be paid net of
any applicable tax withholding required under federal, state or local law.

9.11 Entire Agreement. This Agreement sets forth the entire agreement of the
parties hereto in respect of the subject matter contained herein and supersedes
all prior agreements, promises, covenants, arrangements, communications,
representations or warranties, whether oral or written, by any officer, employee
or representative of any party hereto in respect of the subject matter contained
herein; and any prior agreement of the parties hereto in respect of the subject
matter contained herein is hereby terminated and cancelled.

9.12 Amendments . This Agreement may be amended or modified only by a written
instrument executed by both the Company and the Executive.

 

-13-



--------------------------------------------------------------------------------

9.13 Executive’s Acknowledgements. The Executive acknowledges that Executive:
(a) has read this Agreement; (b) has been represented in the preparation,
negotiation, and execution of this Agreement by legal counsel of the Executive’s
own choice or has voluntarily declined to seek such counsel; and (c) understands
the terms and consequences of this Agreement; and (d) understands that by
executing this Agreement, the Employee forever waives and forfeits all rights
under any prior agreements relating to the subject matter herein.

 

-14-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first set forth above.

 

OCLARO, INC.

By:

 

/s/ GREG DOUGHERTY

  Greg Dougherty Title:   CEO

OCLARO TECHNOLOGY LIMITED

 

By:   /s/ ELAINE BARNDEN   Elaine Barnden

Title:

  Senior Director HR, EMEA  

The Executive

 

/s/ ADRIAN MELDRUM Adrian Meldrum

Address:

 

71 Bishops Drive,

Wokingham,

Berks

RG40 lWA

 

-15-